--------------------------------------------------------------------------------

Form 8-K. Exhibit 10.1

SHARE PURCHASE AGREEMENT



This SHARE PURCHASE AGREEMENT (this "

Agreement") is made and entered into this November 12, 2007, by and between
Zhenping Wang, Bin Yang, Hoi-ho Kiu and Xiaogang Tang ("Purchasers") and Team
Allied Profits, Ltd. ("Seller"). The definitive entry date for this Agreement is
the actual Closing Date as set forth in Section 1 of this Agreement. The terms
of the final and definitive agreement might vary from the terms of this
Agreement, depending on the result of the due diligence investigation by
Purchasers. The parties, intending to be legally bound, hereby agree as follows:



RECITALS:



WHEREAS, the Seller is the owner of 30,000,000 shares (the "

SREA Shares") of ownership interest of Score One, Inc., a Nevada Corporation
(the "SREA");



WHEREAS, the Purchasers are natural persons and citizens of the People's
Republic of China;

WHEREAS,

the Seller has determined that it is in his best interest to sell and assign,
subject to the terms and conditions set forth herein, all of his SREA Shares to
the Purchasers; and



WHEREAS, the Purchasers have determined that it is in their best interests to
purchase and acquire all the SREA shares owned by the Seller,

AGREEMENT:



NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, the Seller and the Purchasers agree as follows:

ARTICLE I

SHARE PURCHASE

Section 1.01.

The Share Purchase. Subject to the terms and conditions of this Agreement, the
Seller agrees to assign, transfer and deliver to the Purchasers, at the Closing,
30,000,000 SREA shares owned by him, at the price of $ 0.012 per share
("Purchase Price"). The amount of SREA shares that each of Purchasers will
receive will be illustrated in Schedule A attached herein.

Section 1.02.

Execution and Closing. The

Share Purchase shall take place at such other time and place as the Seller and
the Purchasers mutually agree upon, orally or in writing (which time and place
is designated as the "Closing"). The Seller shall deliver to the Purchasers
either (i) a certificate or certificates representing the SREA Shares or (ii)
instruments of assignment or transfer that shall, in the reasonable opinion of
the Purchasers be necessary to transfer the SREA Shares to each of the
Purchasers.



ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.01.

Representations and Warranties of the Purchasers. Each of the Purchasers, on a
joint and several basis, represents and warrants to the Seller as follows:

(a)

The Purchasers have all power and authority to execute, deliver and perform this
Agreement.

--------------------------------------------------------------------------------

(b)

This Agreement is the valid and binding obligation of each of the Purchasers,
enforceable against each of the Purchasers in accordance with its terms.

(c)

The SREA Shares will be acquired for investment for the account of each of the
Purchasers, and not as a nominee or agent, and not with a view to the
distribution or public offering thereof. In connection therewith, each of the
Purchasers confirms that he or she is neither a U.S Person, as such term is
defined in Rule 902(k) of Regulation S, nor located within the United States,
and that the transaction will be between non-U.S. Persons, and take place
outside of the United States.

(d)

None of the Purchasers have been contacted concerning the acquired SREA Shares
or the matters set forth in this Agreement by means of any advertisement or
other general solicitation.

(e)

Each of the Purchasers understands that (i) the acquired SREA Shares have not
been registered under either the Securities Act of 1933, as amended (the "

Securities Act") or the securities laws of any state by reason of specific
exemptions therefrom and that such securities may be resold in the United States
without registration under the Securities Act only in certain limited
circumstances.

(f)

The Purchasers have access to information relating to Score One, Inc. as the
Purchasers deem necessary to make an informed investment decision in connection
with the acquired SREA Shares, and except as provided in Section 2.02 below, the
Seller is making no representations and warranties concerning the acquired SREA
Shares or the business of Score One, Inc.

(g)

Each of the Purchasers understands that Regulation S promulgated under the
Securities Act, is available only for offers and sales of securities outside the
United States, and will comply with Regulation S, specifically complying with
the restrictions on re-sale of the securities of Rules 903 (a) and (b)(3) of
Regulation S.

(h)

Legends. The Purchasers acknowledge that the SREA Shares they acquired will bear
the following restrictive legend:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THE SECURITIES, ACKNOWLEDGES THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL OR STATE LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES PURSUANT TO (I) RULE 144A UNDER THE
SECURITIES ACT TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ONE OR MORE QUALIFIED INSTITUTIONAL BUYERS TO WHOM WRITTEN NOTICE IS GIVEN THAT
THE OFFER, SALE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) THE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND ANY APPLICABLE STATE SECURITIES LAWS OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS, AFTER PROVIDING AN
OPINION OF COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY
TO THAT EFFECT.

--------------------------------------------------------------------------------

(i)

Each of the Purchasers acknowledge that it is aware of its respective
obligations under the Securities Exchange Act of 1934 (the "1934 Act"),
including, but not limited to those filing obligations that are triggered as a
result of the consummation of the sale of the Sale Shares pursuant to Sections
13 and 16 of the 1934 Act, together with filings required to be made by the
Company, under the control of the Purchasers, after the consummation of the sale
of the Sale Shares.

Section 2.02.

Representations and Warranties of the Seller. The Seller represents and warrants
to the Purchasers as follows:

(a)

The Seller has all power and authority to execute, deliver and perform this
Agreement.

(b)

This Agreement is the valid and binding obligation of the Seller, enforceable
against the Sellers in accordance with its terms.

(c)

The Seller is the record and beneficial owners of the SREA Shares acquired by
Purchasers and the SREA Shares exchanged pursuant to this agreement have not
been assigned, pledged, sold, transferred or otherwise conveyed.

(d)

Except as disclosed in SREA's SEC Documents filed by it with the SEC, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, or self-regulatory organization or body pending
or, to SREA's knowledge, threatened against or affecting SREA or any of its
directors or officers in their capacities as such which could reasonably be
expected to have a Material Adverse Effect. There are no facts known to SREA
which, if known by a potential claimant or governmental authority, could
reasonably be expected to give rise to a claim or proceeding which, if asserted
or conducted with results unfavorable to SREA could reasonably be expected to
have a material adverse effect. SREA is not in bankruptcy and has not filed for
bankruptcy.

ARTICLE III

MISCELLANEOUS

Section 3.01.

Governing Law; Successors and Assigns. This Agreement shall be governed and
construed in accordance with the law of the State of Nevada and applicable
federal law and shall be binding upon the heirs, personal representatives,
executors, administrators, successors and assigns of the parties

Section 3.02.

Entire Agreement. This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes and replaces any prior
agreement or understanding between the Purchasers and the Seller with respect to
the transfer of the Sale Shares between the Seller and the Purchasers.

Section 3.03.

Headings. The headings of the Sections of this Agreement are for convenience and
shall not by themselves determine the interpretation of this Agreement.

Section 3.04.

Counterparts. This Agreement may be executed in any number of counterpart
copies, all of which copies shall constitute one and the same instrument.

 

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

SIGNATURE PAGE FOLLOWS

IN WITNESS WHEREOF, the parties hereto have signed this Share Purchase Agreement
as of the date first above written.

 

Signature Page for Seller SELLER

 

SELLER

By

/s/
  Hoi-ho Kiu,   as the representative with power-of-attorney of   Team Allied
Profits, Ltd.  


 

Signature Page for Purchasers

PURCHASER

By

/s/ Zhenping Wang
Zhenping Wang

 

/s/Bin Yang

Bin Yang

  /s/Xiaogang Tang Xiaogang Tang   /s/Hoi-ho Kiu Hoi-ho Kiu

 

--------------------------------------------------------------------------------



 

Schedule A Seller SREA Shares Team Allied Profits, Ltd. 30,000,000      
Purchasers   SREA Shares Acquired Zhenping Wang   10,500,000 Bin Yang  
13,000,000 Hoi-ho Kiu   6,000,000 Xiaogang Tang   500,000

 

--------------------------------------------------------------------------------